Citation Nr: 9925350	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation for the residuals of an 
injury to the left shoulder pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for the residuals of an 
injury to the left lower extremity pursuant to 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952, and from October 1961 to May 1977.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, that denied the 
veteran's claim for entitlement to compensation for benefits 
pursuant to 38 U.S.C.A. § 1151.


REMAND

The veteran was undergoing treatment at the Montgomery VA 
Medical Center in August 1997.  On the last night of his stay 
there, a storm developed and the windows in his room were 
blown out.  When this occurred, the veteran was sitting on 
his hospital bed.  The force of the wind blew the veteran 
from his bed into the adjacent wall.  He then received 
treatment for the injuries he received therefrom.  

After his release from the hospital, the veteran filed for 
benefits under 38 U.S.C.A. § 1151.  He also requested 
benefits pursuant to the Federal Torts Claim Act (FTCA).  See 
28 U.S.C.A. § 1346(b), 2672-2680.  The RO denied his 38 
U.S.C.A. § 1151 claim and he has appealed to the Board for 
review.  In the mean time, the FTCA claim was forwarded to 
the VA District Counsel's Office for resolution.  It is the 
Board's belief that the best interests of both of the VA and 
the veteran would be served if it obtained a copy of the FTCA 
claim, and the decision stemming therefrom, prior to the 
issuance of a Board decision.  In obtaining a copy, the Board 
would then have a complete file concerning the incident and 
also any additional medical records that may not be included 
in the claims folder.  

Additionally, in order to receive compensation pursuant to 
38 U.S.C.A. § 1151, the veteran must now have a current 
disability.  After reading over the latest VA medical 
examination [Joints Examination, September 15, 1998], the 
Board wonders whether the veteran currently has a permanent 
and chronic, vice acute and transitory, disability of either 
his left shoulder or left lower extremity.  Thus, since the 
Board is remanding the claim back to the RO for additional 
records with respect to the FTCA claim, the Board believes 
that another medical examination would be prudent in order to 
determine if the veteran now has disabilities that are 
ratable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the local VA 
District Counsel's Office and obtain from 
that office a copy of the complete FTCA 
claim, including any settlement action, 
with respect to the veteran.  The copy of 
the claim should then be included in the 
veteran's claims folder.

2.  The veteran is to be afforded a 
special orthopaedic examination for the 
purpose of ascertaining the current 
nature and extent of any disabilities 
currently affecting the left shoulder and 
left lower extremity.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnosis.  

The RO should request that the examiner 
express an opinion concerning the 
etiology of any found conditions of the 
left shoulder and left shoulder 
extremity.  Specifically, the examiner 
should provide an opinion as to whether 
any condition from which the veteran now 
suffers is related or the result of the 
accident that occurred in August 1997.  
If any condition is found that affects 
the left shoulder or the left lower 
extremity, the examiner should also 
express an opinion as to whether the 
condition is acute and transitory, 
chronic, and related to another condition 
for which the veteran is either service-
connected or nonservice-connected.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination and the examiner 
should explain any past inconsistent 
diagnoses given.  Also, it is requested 
that the results of the examinations be 
typed or otherwise recorded in a legible 
manner for review purposes. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
given notice that he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the decision remains unfavorable, 
the veteran and his accredited representative should be given 
a supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





